                                                                            4.)0C
                                                                           "O'D/FILED
                                                                     2019 APR I 8 AN 10: 34

                                                             Rie3P) C"ER
                       UNITED STATES DISTRICT COURT FOR iiiirEi
                          WESTERN DISTRICT OF WISCONSIN!:t NA°GO


Johnny Gibson,

              Plaintiff,
                                                       3:18-cv-00593-WMC
V.

Gary Boughton, Michael J. Sherman, Lesa K.
Novinska, Logen J. Lathro0, arid Saildra
Mumm,

              Defendants.


                                     NOTICE OF APPEAL


         Plaintiff in the above-named case gives notice that he appeals as to all defendants to the

United States Court of Appeals for the Seventh Circuit, from the district court's April 10, 2019

judgment, including the orders entered on March 14 and April 10, 2019, and the court's letter to

the Warden entered on April 10, 2019.




Dated:   April 1S a 0
